Exhibit 21.01 LIST OF SUBSIDIARIES OF II-VI INCORPORATED Subsidiary Jurisdiction of Incorporation Allied Rising Investment Limited Hong Kong Anadigics, Inc. Delaware Anadigics Acquisition Corp. Delaware Anadigics Holdings Corp. Delaware Broadband and Wireless Investors, Inc. Delaware Beijing Lasertech Co., Ltd. Peoples Republic of China EpiWorks, Inc. Illinois Fuzhou Photop Technologies, Inc. Peoples Republic of China Fuzhou Photop Optics Co., Ltd. Peoples Republic of China HIGHYAG Lasertechnologie, Inc. Pennsylvania HIGHYAG Lasertechnologie GmbH Germany II-VI Benelux N.V. Belgium II-VI Delaware, Inc. Delaware II-VI Deutschland GmbH Germany II-VI Deutschland Holdings GmbH Germany II-VI Holdings B.V. Netherlands II-VI Infrared Laser (Suzhou) Co., Ltd. Peoples Republic of China II-VI Italia s.r.l. Italy II-VI Japan Incorporated Japan II-VI Korea Limited Republic of Korea (South) II-VI Laser Enterprise GmbH Switzerland II-VI Laser Enterprise Inc. (f/k/a Delaware Holdings, Inc.) Delaware II-VI Laser Enterprise Ltd. United Kingdom II-VI Laser Enterprises Philippines, Inc. Philippines II-VI Optical Systems, Inc. (f/k/a LightWorks Optical Systems, Inc.) California II-VI Optics (Suzhou) Co., Ltd. Peoples Republic of China II-VI Performance Metals, Inc.(f/k/a Pacific Rare Specialty Metals and Chemicals, Inc.) Philippines II-VI Photonics (US), Inc. Delaware II-VI Photonics Limited Hong Kong II-VI Photonics, Inc. (f/k/a Photop Koncent, Inc.) Peoples Republic of China II-VI Photop Technologies Holding Pte. Ltd. Singapore II-VI Singapore Pte., Ltd. Singapore II-VI Suisse S.a.r.l. Switzerland II-VI Technologies (Beijing) Co., Ltd. Peoples Republic of China II-VI U.K. Limited United Kingdom II-VI Vietnam Co. Ltd. Vietnam II-VI Wide Band Gap, Inc. Pennsylvania M Cubed Technologies, Inc. Delaware Marlow Industries Europe GmbH Germany Marlow Industries, Inc. Texas Max Levy Autograph, Inc. Pennsylvania Optimal Coatech (Guangzhou) Co., Ltd. Peoples Republic of China II-VI Photonics (Shenzhen) Inc. Peoples Republic of China Photop Suwtech, Inc. Peoples Republic of China Photop Technologies, Inc. Cayman Islands Photop Technologies, Inc. California Richly World Investment Limited Hong Kong Two-Six (Thailand) Co., Ltd. Thailand
